                                                     THE CITY OF NEW YORK
JAMES E. JOH NSON
Corporation Counsel
                                                   LAW DEPARTMENT                                 HANNAH V. FADDIS
                                                                                                            Se nior Co unsel
                                                            I 00 CHURCH STREET                      Tel. : (2 12) 356-248 6
                                                           NEW YORK, N. Y. 10007                    Fax: (2 12) 356-1148
                                                                                                   h faddis @la w. nyc. gov


                                                                                 May 5, 2021


     VIAECF
     Honorable Sidney H. Stein
     United States District Judge                                                        MEMO ENDORSED
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                 Re:      Carlos Asencio v. Probation Officer Medina, et al.
                          18 Civ. 00097 (SHS)

     Your Honor:

            I am the attorney assigned to represent defendants Garrett Hall and Jose Medina in the
     above-referenced action. Defendants write : (1) in response to the Court ' s Order dated April 29,
     2021 (ECF No. 73); and (2) to respectfully request an adjournment of the final pre-trial
     conference scheduled for June 21 , 2021. Defendants have conferred with plaintiffs counsel,
     who consents to the request for an adjournment.

              In regard to the Court's April 29 th Order, defendants write to advise the Court that this
      matter is not likely to resolve between the parties prior to trial.

              The requested adjournment is necessary because the undersigned, recently substituted
      counsel in this matter, has a preexisting conflict for the scheduled date of the final pre-trial
      conference. The undersigned is scheduled to participate in a mandatory training on June 21 ,
      2021 , from 9:30 a.m. to 12 p.m. Accordingly, defendants are respectfully requesting that Court
      adjourn the final pretrial conference to a time after 12:30 p.m. that day, or a subsequent date in
      advance ofthe trial scheduled to begin on July 12, 2021 1•




      1
          Plaintiff's counsel advises that he will be unavailable June 24 or 29, 2021.
        Defendants thank the Court for its attention to this matter.



                                                      Respectfully submitted,




                                                      Hannah V. Faddis
                                                      Senior Counsel


cc:      VIA ECF
         All Counsel of Record




      The time of the conference on June 21, 2021, is moved to 12:30 p.m.

      Dated: New York, New York
             May 6, 2021




                                                  2
